UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                              X

TRUSTEES OF THE LEATHER GOODS,
HANDBAGS,AND NOVELTY
WORKERS' UNION LOCAL 1 JOINT
RETIREMENT FUND


                             Plaintiffs,

                    - against -                            ORDER ADOPTING REPORT
                                                           AND RECOMMENDATION


                                                           19 CV 1722(RJD)(SMG)
CROSSBAY SEASHELL FISH MARKET,INC.,
XYZ CORPORATIONS (1-10), and JOHN
AND JANE DOES (1-10),
                             Defendants.
                                              X


DEARIE, District Judge

       There being no objections to Magistrate Judge Gold's Report & Recommendation from

August 30, 2019, ECF No. 13, regarding Plaintiffs' Motion for Default Judgment, the Court

adopts without qualification the Report & Recommendation in its entirety and directs entry of

judgment in accordance with the Recommendation.

SO ORDERED.
Dated: Brooklyn, New York
       September/^ 2019
                                                    s/Raymond J. Dearie

                                                   RA            J. DEARIE
                                                   Unite         District Judge
